DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. U.S. Patent Application Publication No.: 2008/0015298 A1.
Xiong et al. discloses superhydrophobic coating composition and coated articles obtained therefrom. The coating composition is provided comprising: (i) a fluorinated polymer comprising (a) structural units having the formula (I), formula (II) or formula (III) and (b) structural units comprising at least one type of crosslinkable functional group; (ii) a crosslinking agent; and (iii) a plurality of particles functionalized with a functional group, wherein the functional group on the particles is essentially non-reactive with the fluorinated polymer and with the crosslinking agent. Articles comprising a coating composition described in embodiments of the invention are also provided, see abstract and claims. 
Xiong et al. disclosed superhydrophobic coating composition can comprise a solvent or a mixtures of solvents and can be made as aqueous suspensions, emulsions or solutions. Water and alcohols are directly disclosed as solvents in paragraphs [0054]-[0055]. 
Preferred functionalized particles are nano size silica particles functionalized with either octyl groups or fluoro groups, see Examples 8-9 and claim 14. In Example 8 the silica particle size is from 90 nm to 1450 nm. In Example 9 the functionalized silica particle size is either 810 nm or 340 nm. 
Xiong et al. differ from applicant’s invention claimed invention in that there does not seem to be a direct teaching (i.e. by way of an example) to where the superhydrophobic coating composition actually comprises and aqueous solvent, either alone or in combination with an alcohol, such as ethanol. 
It would have been obvious to one having ordinary skill in the art to use Xiong et al.’s direct disclosure of paragraphs [0054]-[0055], that the superhydrophobic coating compositions can be in the form of an aqueous suspensions, emulsions or solutions as strong motivation to actually form the superhydrophobic coating compositions in the form of an aqueous suspensions, emulsions or solutions. Likewise the further addition of an alcohol solvent, such as ethanol is also suggested. It is not inventive to merely follow the directly suggestions of a prior-art reference. 

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. U.S. Patent Application Publication No.: 2008/0015298 A1 in view of the Data Sheet entitled: “LUMIFLON FE4400 FEVE Waterborne Resin Polyol”, AGC Chemicals America, Inc. (01/2014). 
Xiong et al. has been described above and this rejection builds on the above rejection.  Xiong et al. further differs from applicant’s claimed invention in that there is no direct disclosure to the use of applicant’s claimed hydroxyl functional fluoroethylene vinyl ether as the resin component. 
The Data Sheet entitled: “LUMIFLON FE4400 FEVE Waterborne Resin Polyol”, directly teaches applicant’s claimed hydroxyl functional fluoroethylene vinyl ether resin as being a highly effective resin having outstanding weathering, chemical resistance and water resistance.  
It would have been obvious one having ordinary skill in the art to use said Data Sheet as strong motivation to actually use, LUMIFLON FE4400 FEVE Waterborne Resin Polyol, as the fluorinated resin in Xiong et al.’s superhydrophobic coating compositions for the benefits (e.g. outstanding weathering, chemical resistance and water resistance) it would impart to the surfaces coated with the superhydrophobic coating compositions. 

	Claim(s) 1-4, 6-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheonfisch et al. U.S. Patent Application Publication No.: 2014/0238263 A1 optionally in view of Yamamoto et al. WO 2016-181676 A1 as evidenced by its English Language equivalent U.S. Patent Application Publication No.: 2018/0142129 A1.
	Scheonfisch et al. discloses superhydrophobic coatings and compositions and methods for preparing superhydrophobic coatings and compositions are described herein whereby the coatings and compositions are prepared under mild conditions, yet the methods are amenable to chemical functionalization of the coatings and components therein. The methods are useful for tuning and optimizing the physical properties of the coatings. In an embodiment, the coatings comprise nanostructured fluorinated silica colloids, see abstract.
	Scheonfisch et al. directly teaches making and using superhydrophobic coating compositions that comprise both nano size fluorinated silica particles and nano size silica particles functionalized with heptadecafluoro-1,1,2,2-tetrahydrodecyltrimethoxysilane, see the examples in paragraphs [0072]-[0077] and claim 9 and 44.  Scheonfisch et al. said examples employ and aqueous solvent medium containing ethanol. 
	Scheonfisch et al. further discloses the optional incorporation of other components into the superhydrophobic coating compositions, such as film-forming agents, adhesion promoters, see paragraph [0050]. Fluorinated polymers are disclosed as well known hydrophobic materials commonly added to composition used to impart hydrophobic properties to a surface, see paragraph [0004].
	Scheonfisch et al. differ from applicant’s claimed invention in that there is not a direct teaching (i.e. by way of an example) to where a film-forming agent and/or adhesion promoter, such as a fluorinated polymer, is actually incorporated into the superhydrophobic coating compositions.
It would have been very obvious to one having ordinary skill in the art to use Scheonfisch et al.’s said disclosure that it is well known in the art to incorporate fluorinated polymers as hydrophobic film-forming agents/adhesion promoters into superhydrophobic aqueous coating compositions, for the benefits that fluorinated polymers would impart to the surface being treated to render said surface even more hydrophobic.  It is not inventive to merely follow the directly suggestions of a prior-art reference. 
In the alternative, Scheonfisch et al. can optionally be taken in view of Yamamoto et al..
Yamamoto et al. discloses a coating composition containing: water; a water-soluble organic solvent that has a flash pint of at least 80o C. and not more than 200o C. and dissolves a fluorine resin; a fluorine resin; hydrophilic silica particles; and hydrophobic silica particles. The hydrophilic silica particles are preferably contained in the coating composition in an amount of at least 0.001 mass % and not more than 1 mass %. The average particle diameter of the hydrophilic silica particles is from about 5 to 200 nm (see paragraph [0029]) and preferably at least 5 nm and not more than 30 nm, see abstract and paragraph [0031].
	Yamamoto et al.’s fluorine resins confer both water repellency on the coating films and act as a binder that provides adhesiveness between the substrate and the coating film.  Yamamoto et al. fluorine resins are not particularly limited and include: fluoroethylene/vinyl ether (FEVE) alternating copolymers, fluoroethylene-vinyl ester (FEVES), polytetrafluoroethylene (PTFE), tetrafluoroethylene-hexafluoropropylene copolymer (FEP), tetrafluoroethylene-perfluoroalkyl vinyl ether copolymer (PFA), ethylene-tetrafluoroethylene copolymer (ETFE), ethylene-chlorotrifluoroethylene copolymer (ECTFE), polyvinylidene fluoride (PVDF), polychlorotrifluoroethylene (PCTFE) and polyvinyl fluoride (PVF). These fluorine resins 14 may be used individually, or a combination of two or more may be used. These fluorine resins 14 may also be mixed with other resins. Of these, a fluoroethylene/vinyl ether (FEVE) alternating copolymer is preferred from the standpoint of solubility in the water-soluble organic solvent and adhesiveness with the substrate when forming the coating film, see paragraph [0023].
	It would have been obvious to one having ordinary skill in the art to optionally use Yamamoto et al.’s disclosure that fluorine resins confer both water repellency on the coating films and act as a binder that provides adhesiveness between the substrate and the coating film, as strong motivation to actually incorporate fluorine resins into Scheonfisch et al.’s superhydrophobic aqueous coating compositions, for the benefits that fluorinated polymers would impart to the surface being treated to render said surface even more hydrophobic.  

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheonfisch et al. U.S. Patent Application Publication No.: 2014/0238263 A1 optionally in view of Yamamoto et al. WO 2016-181676 A1 as evidenced by its English Language equivalent U.S. Patent Application Publication No.: 2018/0142129 A1 further in view of in view of the Data Sheet entitled: “LUMIFLON FE4400 FEVE Waterborne Resin Polyol”, AGC Chemicals America, Inc. (01/2014). 
This rejection builds on the rejection above. Scheonfisch et al., Yamamoto et al. and the Data Sheet have all been described above. Scheonfisch et al. optionally in view of Yamamoto et al. differ from applicant’s claimed invention in that there is no direct disclosure to the use of applicant’s claimed hydroxyl functional fluoroethylene vinyl ether as the resin component. 
It would have been obvious one having ordinary skill in the art to use said Data Sheet as strong motivation to actually use, LUMIFLON FE4400 FEVE Waterborne Resin Polyol, as the fluorinated resin in Scheonfisch et al.’s superhydrophobic coating compositions for the benefits (e.g. outstanding weathering, chemical resistance and water resistance) it would impart to the surfaces coated with the superhydrophobic coating compositions. 

Claim(s) 1-4 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. WO 2016-181676 A1 as evidenced by its English Language equivalent U.S. Patent Application Publication No.: 2018/0142129 A1 in view of either of
Scheonfisch et al. U.S. Patent Application Publication No.: 2014/0238263 A1 (for claims 1-4 and 7-10) or Xiong et al. U.S. Patent Application Publication No.: 2008/0015298 A1 (for claims 1-4 and 7-11). 
	Yamamoto et al. has been described above and differ from applicant’s claimed invention in that it does not seem to directly disclose functionalized hydrophobic metal oxide particles (e.g. silica particles) as set forth in applicant’s independent claim 1. Yamamoto et al.’s functionalized silica particles actually made all seem to be functionalized with a non-fluorinated silane compound but the disclosure is generic to other functionalizing agents, see paragraph [0030]. 
	Scheonfisch et al. and Xiong et al. have both been described above.
 Applicant’s claims 1-4 and 7-10 would have been obvious to one having ordinary skill in the art using Scheonfisch et al.’s disclosure to nano size fluorinated silica and nano size silica particles functionalized with heptadecafluoro-1,1,2,2-tetrahydrodecyltrimethoxysilane, as particles being highly effective as hydrophobic silica particles in superhydrophobic coating compositions. Thus one having ordinary skill in the art would have as strong motivation to actually incorporate said types of hydrophobic functionalized silica particles into Yamamoto et al.’s hydrophobic coating compositions for the hydrophobic enhancement benefits they would impart to the surface coated with the coating composition. 
	Likewise, Applicant’s claims 1-4 and 7-11 would have been obvious to one having ordinary skill in the art using Xiong et al.’s disclosure to nano size fluorinated silica and nano size silica particles functionalized with octyl group(s), as particles being highly effective as hydrophobic silica particles in superhydrophobic coating compositions. Thus one having ordinary skill in the art would have as strong motivation to actually incorporate said types of hydrophobic functionalized silica particles into Yamamoto et al.’s hydrophobic coating compositions for the hydrophobic enhancement benefits they would impart to the surface coated with the coating composition. 


Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. WO 2016-181676 A1 as evidenced by its English Language equivalent U.S. Patent Application Publication No.: 2018/0142129 A1 in view of either of
Scheonfisch et al. U.S. Patent Application Publication No.: 2014/0238263 A1 (for claims 1-4 and 7-10) or Xiong et al. U.S. Patent Application Publication No.: 2008/0015298 A1 (for claims 1-4 and 7-11) said combination further in view of the Data Sheet entitled: “LUMIFLON FE4400 FEVE Waterborne Resin Polyol”, AGC Chemicals America, Inc. (01/2014). 
This rejection builds on the rejections set forth above. Yamamoto et al. further differ from applicant’s claimed invention in that in that there is no direct disclosure to the use of applicant’s claimed hydroxyl functional fluoroethylene vinyl ether as the resin component. 
It would have been obvious one having ordinary skill in the art to use said Data Sheet as strong motivation to actually use, LUMIFLON FE4400 FEVE Waterborne Resin Polyol, as the fluorinated resin in Yamamoto et al. hydrophobic coating compositions for the benefits (e.g. outstanding weathering, chemical resistance and water resistance) it would impart to the surfaces coated with the superhydrophobic coating compositions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764